DETAILED ACTION
This is in response to application filed on 3/9/20, in which Claims 1-20 are presented for examination of which Claims 1 and 20 are in independent form.

Claim Objections
Claim 20 is objected to because of the following informalities: it appears that Claim 20 should either read “A system a 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.-An element in a claim fora combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim fora combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: Claims 1-20 claim: “a training apparatus”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-19 are allowed.  Claim 20 would be allowable if the objection is resolved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Davis (US 2013/0319338) teaches enhanced methods for human-pet communication by providing an Internet Canine Communication System ("ICCS"). The ICCS facilitates remote communication and interaction with between a dog and its owner, caretaker, trainer, family member, or the like. The ICCS may include a base station or similar device that is configured to deliver treats to a dog and to transmit audio/visual communication between the dog and a remote client device operated by a human user. The ICCS may also facilitate training the dog to utilize the ICCS to communicate with the user, such as by answering calls from or initiating calls to the remote client device of the user.
Kates (US 2006/0011144) teaches a computer-aided training and management system that uses a computer in wireless communication with an instrumented dog collar and dog interaction devices, such as, video monitors, loudspeakers, video cameras, training toys (e.g., ball, bone, moving toy, etc.), an animatronics "trainer," a treat dispenser, a food dispensing and monitoring device, a water dispensing and monitoring device, tracking devices, a dog door, dog-monitoring doghouse, a dog-monitoring dog toilet.
Van Wye (US 2010/0095896) teaches a remotely-controlled reward dispenser for animal training including: a reward dispenser; a wireless receiver; a power source for the dispenser and the receiver; and an attachment mechanism adapted to position the device in proximity to the 
While Davis, Kates and Van Wye disclose various electronic and automatic pet training systems the prior art of record fails to teach or render obvious, alone or in combination, the unique system of dispensing a first set of primary reinforcers into the working field, at frequencies within a first range of frequencies, via a dispenser integrated into the training apparatus; outputting an audible reinforcer at a first volume level approximately concurrent with dispensation of the first set of primary reinforcers; and estimating a first acclimation score representing acclimation to dispensation of the first set of primary reinforcers based on motion of the dog detected in the video feed during the first period of the first priming session;  during a second period dispensing a second set of primary reinforcers into the working field at frequencies within a second range of frequencies lesser than the first range of frequencies; outputting the audible reinforcer at a second volume level; in response to a second acclimation score exceeding the threshold acclimation, frequencies within the second range of frequencies falling below a threshold frequency, and the second volume exceeding a threshold volume, verifying completion of the first priming protocol, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	VENKAT et al. (US 2019/0174718) discloses a method for learning behavior of a pet in response to instructions provided to the pet. The device comprises at least one image capturing unit, at least one speaker, and a controller. The at least one speaker announces pre-determined instructions to the pet. The pre-determined instructions are associated with a plurality of pre-defined postures of the pet. The at least one image capturing unit captures postures of the pet in response to announcement of the pre-determined instructions. The controller compares the postures of the pet captured with each of the plurality of pre-defined postures determined to learn behavior of the pet in response to the pre-determined instructions announced.
b.	Sundararajan (US 7,263,953) discloses an integrated automatic device for training and feeding a pet, which also functions as a play mate while the owner is absent. A toy holder, when actuated by an ejector, throws a toy placed therein to a predetermined distance. This toy holder is actuated by a spring connected to a spring tensioner and a rotating shaft activated by a motor programmed by microprocessors. Voice command issuer and proximity switches are provided to regulate the functioning of the device. The device is connectable to a pet feeder including a feeder capable of supplying feed for a predetermined period. The entire system is controllable by a remote control.
c.	Bonge, Jr. (US 2016/0015004) discloses an animal training and monitoring system and an animal-worn device that is capable of receiving and sending various inputs and outputs, respectively, from/to a wireless mobile device. The wireless mobile device 
d.	Anderson et al. (US 8,944,006) discloses a training device for training animals to perform or refrain from performing a target activity. The training device includes a reward dispenser that is capable of dispensing a reward to an animal being trained upon receiving a reward dispensing command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685